PER CURIAM.
On certiorari review of the City of Hollywood Development Review Board’s decision to grant a special exception to permit Hollywood Community Synagogue to operate a house of worship on property zoned for single family use, the circuit court determined that the matter was moot because the limited special exception had expired. While this ruling was correct, the court made an additional determination that the Board erred in granting the special exception based upon administrative res judicata. The Synagogue has petitioned for certiorari review to this court. We dismiss the petition as moot because the special exception has expired, and a new special exception applied for by the Synagogue was denied by the City Commission, not on the ground of administrative res judicata, but because it failed to satisfy the requirements for granting a special exception. Thus, any determination of this court would have no practical effect, rendering the petition moot. See Du Bose v. Meister, 92 Fla. 995, 110 So. 546, 546-47 (1926) (refusing to review writ of prohibition entered in case where plaintiff sought cancellation of real estate license that had already expired, because “no practical result could be attained by reviewing the questions” presented); Gulf Life Ins. Co. v. Newell’s Inc., 226 So.2d 858, 859 (Fla. 4th DCA 1969) (dismissing appeal as moot because no practical results could be obtained by reviewing questions presented).
Dismissed as moot.
STONE, WARNER and STEVENSON, JJ., concur.